DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/26/2019 and 9/4/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (JP 2014041218A).
In regard to claim 1, Nemoto discloses a surgical loupe (section [0001]) comprising: two optical systems that cause images of light from a surgical field which is an observation target to be formed on eyes of a wearer (sections [0028-0034], Figure 1, “20A, 20B”); and a drive unit for adjusting a convergence angle formed by optical axes of the two optical systems (sections [0050-0052], Figure 3, “40, 41b,c, A”). 
Regarding claim 2, Nemoto discloses wherein the drive unit causes the optical systems to rotate with respect to rotational axes of the optical systems to adjust the convergence angle (sections [0050-0052], Figure 3, “40, 41b,c, A”).
Regarding claim 3, Nemoto discloses wherein the drive unit causes the optical systems to move to adjust the convergence angle (sections [0050-0052], Figure 3, “40, 41b,c, A”).
Regarding claim 4, Nemoto discloses wherein the drive unit causes an optical member for focusing included in the optical systems to move to further perform focus adjustment (section [0039], Figure 5, “20A, 21, 22”).

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claims 5-11: a surgical loupe as claimed, specifically comprising: a control unit that controls the drive unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 13, 2021